Citation Nr: 0422741	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  93-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a separate compensable initial rating for 
tinnitus in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to June 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that implemented a September 2001 Board decision 
that granted service connection for tinnitus in the left ear.  
In the May 2002 rating action, the RO assigned a 10 percent 
evaluation for bilateral tinnitus, effective April 1995.  It 
is noted that a 10 percent evaluation for tinnitus in the 
right ear had previously been assigned.  In a decision dated 
in September 2003 the Board observed that the veteran had 
submitted a timely notice of disagreement with the May 2002 
rating decision, but that the RO had not issued a statement 
of the case.  Accordingly, this matter was remanded to the 
RO, which was directed to furnish that document to the 
veteran.  A statement of the case addressing the issue of 
entitlement to a separate compensable initial rating for left 
ear tinnitus was issued on January 26, 2004.  

By letter dated in June 2004, the Board advised the veteran 
that his claim would be adjudicated on the basis of whether 
he had submitted a timely substantive appeal concerning the 
claim of entitlement to a rating in excess of 10 percent for 
tinnitus (or entitlement to a separate 10 percent rating for 
each ear).  In a statement received in July 2004, the veteran 
indicated that he had no additional evidence to submit, and 
that he did not want a hearing.  


FINDINGS OF FACT

1.  By rating decision dated in May 2002, the RO implemented 
the Board's September 2001 decision to grant service 
connection for tinnitus in the left ear.  The veteran was 
notified of the RO's action by letter dated in May 2002.

2.  The veteran filed a notice of disagreement with this 
decision in November 2002, and a statement of the case was 
issued by the RO on January 27, 2004.

3.  The RO did not receive any communication from the veteran 
or his representative capable of being construed as a 
substantive appeal with the RO action until April 2004, more 
than 60 days following the issuance of the January 27, 2004 
statement of the case, and more than one year following the 
May 2002 notification letter.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
following the issuance of the January 2004 statement of case, 
which was relative to the issue of entitlement to a separate 
compensable initial evaluation for tinnitus in the left ear.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West Supp. 2002).  In this regard, VA will 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000). See 38 U.S.C.A. § 5103A.

Under 38 U.S.C. § 5103(a), the VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code (DC) 6260 and by the previous versions of 
DC 6260 as interpreted by a precedent opinion of the General 
Counsel that is binding on all Department officials and 
employees.  VAOPGCPREC 2-2004.  

By decision dated in February 1997, the Board increased the 
evaluation assigned to tinnitus in the right ear to 10 
percent.  In addition, the Board remanded the claim for 
service connection for tinnitus in the left ear.  A February 
1997 rating action of the RO assigned the 10 percent 
evaluation for right ear tinnitus, effective April 1995.

In a decision dated in September 2001, the Board granted 
service connection for left ear tinnitus.  The RO, in a 
rating action dated in May 2002, assigned a 10 percent 
evaluation for bilateral tinnitus, effective April 1995.  

In a statement dated in November 2002, the veteran requested 
separate 10 percent evaluations for tinnitus in each ear.

As noted above, in its September 2003 decision, the Board 
directed the RO to issue a statement of the case concerning 
the issue of entitlement to a separate compensable initial 
evaluation for tinnitus in the left ear.  

The RO issued the statement of the case concerning the issue 
of entitlement to a separate compensable initial evaluation 
for tinnitus in the left ear on January 27, 2004.  The cover 
letter sent with the statement of the case informed the 
veteran that in order to complete his appeal, he had to file 
a formal appeal, and that he could do so by completing and 
filing the enclosed VA Form 9.  He was notified that he had 
to file his appeal with the RO within 60 days from the date 
of this letter or within the remainder, if any, of the one-
year period from the date of the letter notifying him of the 
action he had appealed.  

The veteran's representative prepared a "Statement of 
Accredited Representative in Appealed Case" that was dated 
and received in April 2004.  

The next communication from the veteran was received in 
response to a June 2004 letter from the Board advising him 
that his claim would be adjudicated on the basis of whether 
he had filed a timely substantive appeal.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  38 C.F.R. § 20.202.

The question in this case turns on whether the veteran 
submitted a timely substantive appeal following the issuance 
of the statement of the case in January 2004.  It is not 
disputed that the veteran promptly submitted a notice of 
disagreement with the May 2002 rating decision that 
implemented the Board's September 2001 decision to granted 
service connection for tinnitus in the left ear.  The RO 
furnished the veteran a statement of the case relative to the 
issue of entitlement to a separate compensable initial 
evaluation for tinnitus in the left ear on January 27, 2004.  

The record fails to demonstrate that any communication was 
received from either the veteran or his representative within 
60 days of January 27, 2004, the date the statement of the 
case was issued.  As noted above, the statement from the 
veteran's representative was filed more than sixty days 
following the statement of the case and more than one year 
following the notification of the May 2002 rating decision.  
Therefore, the Board concludes that the veteran did not file 
a timely substantive appeal, as prescribed by law, following 
the issuance of the January 2004 statement of the case.  
Accordingly, the appeal is denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

The issue of whether the veteran filed a timely substantive 
appeal with the RO's May 2002 rating decision is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



